DETAILED ACTION
Claims 21-40 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite limitations to obtain a request to define a first intent of an application, storing an indication of one or more parameters, and determining respective values of the one or more parameters.
The claims recite limitations to obtain a request to define a first intent of an application, storing an indication of one or more parameters, and determining respective values of the one or more parameters, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computing devices” in claim 28, “computer-accessible storage media” in claim 35; nothing in the claim elements precludes the step from practically being performed in the mind. For example, the obtaining steps are merely data gathering that can be heard or seen. The store an indication encompasses the user committing information to memory. The determining respective values encompasses the user performing metal calculations, perhaps with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element — using computing devices in claim 28, and computer-accessible storage media in claim 35, to perform the obtaining, storing, and determining steps. The computing devices and storage media are all recited at a high-level of generality (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer devices, and storage media to perform the obtaining, storing, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US PG Pub No. US 2016/0042748 A1) in view of Gelfenbeyn (US PG Pub No. US 2017/0116982 A1).
Jain and Gelfenbeyn were disclosed in IDS dated 01/08/2021.

Regarding claim 21, Jain teaches a computer-implemented method, comprising: 
obtaining, via one or more programmatic interfaces of a dialog-driven-application management service of a cloud computing environment ([0001]; [0008]), a request to define a first intent of an application ([0008-9]; Fig 5, 502, 504, 506), wherein the first intent corresponds to a first task to be initiated on behalf of a user in response to one or more dialog inputs obtained from the user ([0008-9]); 
storing an indication of one or more parameters of the first intent ([0021-23]); and 
determining, during execution of the application, respective values of the one or more parameters based at least in part on processing dialog input ([0025-26])
Jain does not teach processing dialog input using one or more machine learning models. 
Gelfenbeyn teaches that dialog input can be processed in a variety of ways including using machine-learning algorithms ([0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize machine learning models to process dialog input. One would be motivated by the desire to try common approaches for processing user input. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

Regarding claim 22, Jain teaches obtaining, via the one or more programmatic interfaces, an indication of another service of the cloud computing environment which is to be used to perform at least a portion of the first task; and causing, during the execution of the application, the portion of the first task to be performed at the other service ([0027-29]).

Regarding claim 23, Jain teaches obtaining, via the one or more programmatic interfaces, an indication of a sequence in which a plurality of resources are to be employed to perform one or more tasks of the first intent; and causing, during the execution of the application, the one or more tasks to be performed at the plurality of resources in the indicated sequence ([0008-9]).

Regarding claim 24, Jain teaches obtaining, via the one or more programmatic interfaces, an indication of one or more initiation words for a dialog of the application; and initiating execution of at least a portion of the application based at least in part on a detection, within input provided by the user, of an initiation word of the one or more initiation words ([0026]).

Regarding claim 25, Jain teaches causing at least a portion of the first task to be performed at a resource external to the cloud computing environment ([0027-29]).

Regarding claim 26, Jain teaches obtaining, via the one or more programmatic interfaces, an indication of a number of attempts to be made to determine a value of a first parameter of the one or more parameters before abandoning a dialog interaction of the application ([0036]).

Regarding claim 27, Gelfenbeyn teaches inserting, into a lexicon associated with the application, one or more words learned by a natural language understanding model from log records of user interactions with the application; and utilizing the one or more learned words in one or more other user interactions ([0084]).

Claims 28-40 are the system and computer-accessible storage media claims of claims 21-27 above. Therefore, they are rejected for the same reasons as claims 21-27 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195